DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 8, 13 and 15 are objected to because of informalities.
Claims 1, 8 and 15 recite the acronym “IMU” without first reciting the full name or phrase which the acronym is short for, i.e., “inertial measurement unit (IMU)”.
Claims 6 and 13 recite the acronym “ROIC” without first reciting the full name or phrase which the acronym is short for, i.e., “readout integrated circuit (ROIC)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the phrase:  “the objective optic”.  However, there is no earlier recited “objective optic”.  Thus, it is unclear whether this phrase is intended to refer to the earlier recited “optical objective” or is intended to refer to a different element of the claimed system.  For examination, this phrase will be treated as:  “an objective optic”.
Claims 16-18 inherit the deficiencies of Claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chipman et al., US 2012/0075513 in view of Goodnough et al., US 9,664,562 (cited in the IDS of 9/25/2019).
Regarding Claim 1, Chipman discloses:  A method for polarization scanning within an optical objective comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
providing a filter assembly positioned within an objective optic of an imager (polarization camera 100 includes a lens 102, a micropolarizer array 104, and a focal plane image sensor array (FPA) 106, wherein the micropolarizer array 104 is positioned within polarization camera 100; paragraphs [0032]-[0035] and FIGS. 1, 4 of Chipman);
wherein the filter assembly comprises a plurality of filter sets (micropolarizer array 104, 200 may include multiple sets of polarizer pixels 202-207; paragraph [0036] and FIGS. 1, 2, 3A-3D, 5A, 5B, 6A, 6B of Chipman);
each filter set comprising of a number of different polarization states (polarizer pixels 202-207 are configured for different polarizations, e.g., some being parallel to a reference axis 210, some at a clockwise 45 degree angle to such reference axis 210, some perpendicular to reference axis 210, and some at a counter-clockwise 45 degree angle to such reference axis 210; paragraph [0036] and FIGS. 1, 2 of Chipman);
providing micro-scanning actuators for moving the filter assembly within the objective optic of the imager (micropolarizer scan or dither generator 122 driver can be coupled to the sensor processor 114 or directly to the lens element actuator 116 or the FPA/micropolarizer array actuator 117 so as to scan elements of the micropolarizer array; paragraphs [0008], [0035], [0036], [0040] and FIGS. 1, 2 of Chipman);
scanning, via filter assembly motion, radiation reflected from a scene wherein the scene is represented by a plurality of pixels on the imager (micropolarizer scan or dither generator 122 driver can be coupled to the sensor processor 114 or directly to the lens element actuator 116 or the FPA/micropolarizer array actuator 117 so as to scan elements of the micropolarizer array, wherein a plurality of sensor pixels is configured to produce image data based on an optical image formed at the image sensor; paragraphs [0008], [0009], [0035], [0036], [0040] and FIGS. 1, 2 of Chipman);
providing an image frame reference by mapping the pixels, frame by frame, to the scene (stored images can be processed frame by frame to reconstruct images, including enhanced-resolution polarization images for moving scenes and/or moving objects within scenes; paragraphs [0055], [0056] of Chipman);
collecting contrast samples of individual pixels in the scene via the filter set thereby providing a plurality of filter samples (obtain micropolarizer images for each micropolarizer element in step 1002; paragraphs [0055]-[0059] and FIGS. 10A, 10B of Chipman);
correlating image frames with a processing unit thus providing a scene registration for the filter samples (frame to frame motion is estimated at step 1006, such as through MAP [maximum a-posteriori] registration; paragraphs [0055]-[0059] and FIGS. 10A, 10B of Chipman);
aligning the plurality of filter samples (misregistration errors are compensated or eliminated in step 1012, wherein misregistration corrector 1066 aligns high resolution images for storage in a memory 1068 as images; paragraphs [0055]-[0059] and FIGS. 10A, 10B of Chipman); and
nulling a vertical and a horizontal pixel motion relative to a ground in the scene (artifacts introduced by camera motion can be reduced or eliminated, including through the use of motion compensator 1060 and image estimator 1062; paragraphs [0055]-[0059] and FIGS. 10A, 10B of Chipman).

Chipman does not appear to explicitly disclose:  image frames are correlated using IMU data.
Goodnough is related to Chipman with respect to scanning of moving scenes or moving objects within scenes.
Goodnough teaches:  image frames are correlated using IMU data (use of an external Inertial Motion Unit [IMU] as feedback to synchronize the FPA [focal plane array] mechanical motion with the scene image movement; column 19, line 60 – column 20, line 5 and FIG. 5B of Goodnough).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize IMU data for image frame correlation, as in Goodnough, for the system of Chipman because such technique enables frame synchrony with desired movement of the image receiving FPA [resulting in more accurate image capture], as taught in column 18, line 63 – column 20, line 49 of Goodnough (but see especially column 19, line 45 – column 20, line 5 of Goodnough).

Regarding Claim 2, Chipman-Goodnough discloses:  wherein each filter set further comprises a number of different multispectral states (micropolarizer arrays may be associated with red, blue, and green color filters; paragraph [0041] and FIGS. 5A, 5B of Chipman; see also focal plane array [FPA] with four spectral filters 987; FIGS. 9B, 9C of Goodnough).

Regarding Claim 3, Chipman-Goodnough discloses:  wherein the imager is a LWIR microbolometer (suitable image sensors include bolometers, wherein a wavelength range being sensed may be between about 100 nm and 100 .mu.m, and typically between about 300 nm and 10 .mu.m; paragraph [0028] of Chipman).

Regarding Claim 4, Chipman-Goodnough discloses:  wherein the filter set is a 2.times.2 pixel filter set and the micro-scanning actuators move in a circular motion (micropolarizer elements 304A-304D having a 2 by 2 configuration, wherein a circular scan motion is depicted in FIGS. 3A-3D; paragraph [0037] and FIGS. 3A-3D, 5A, 5B, 6A, 6B of Chipman).

Regarding Claim 6, Chipman-Goodnough discloses:  further comprising stabilizing a ground pointing with the micro-scanners via a digital ROIC having the ability to use IMU angular rate data and shift pixel integration from a first pixel to an adjacent pixel mid integration (readout IC [ROIC] producing digital data, or analog signals which are then digitized, wherein the ground scene may be continuously scanned, and during the integration time, the FPA field of view is stabilized on the scene, and wherein multiple samples may be taken for each location on the ground, though several different physical pixels can be associated with each ground pixel; column 12, lines 1-31 and column 18, line 63 – column 20, line 49 and FIGS. 5A, 5B of Goodnough).

Regarding Claim 7, Chipman-Goodnough discloses:  wherein a single pixel on the ground has polarization or multispectral samples from each of the filter sets that can be compared for use in target identification (several different physical pixels can be associated with each ground pixel, the information of the pixels being based on different polarization or different spectra; see paragraphs [0036], [0041] and FIGS. 1, 2, 5A, 5B of Chipman; see also column 12, lines 1-31 and column 18, line 63 – column 20, line 49 and FIGS. 5A, 5B, 9B, 9C of Goodnough).

Regarding Claim 8, Chipman discloses:  A method for multispectral scanning within an optical objective comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
providing a filter assembly positioned within an objective optic of an imager (polarization camera 100 includes a lens 102, a micropolarizer array 104, and a focal plane image sensor array (FPA) 106, wherein the micropolarizer array 104 is positioned within polarization camera 100; paragraphs [0032]-[0035] and FIGS. 1, 4 of Chipman);
wherein the filter assembly comprises a plurality of filter sets (micropolarizer array 104, 200 may include multiple sets of polarizer pixels 202-207; paragraph [0036] and FIGS. 1, 2, 3A-3D, 5A, 5B, 6A, 6B of Chipman);
at least one filter set comprising of a number of different multispectral states (micropolarizer arrays may be associated with red, blue, and green color filters; paragraph [0041] and FIGS. 5A, 5B of Chipman; see also focal plane array [FPA] with four spectral filters 987; FIGS. 9B, 9C of Goodnough, cited below);
providing micro-scanning actuators for moving the filter assembly within the objective optic of the imager (micropolarizer scan or dither generator 122 driver can be coupled to the sensor processor 114 or directly to the lens element actuator 116 or the FPA/micropolarizer array actuator 117 so as to scan elements of the micropolarizer array; paragraphs [0008], [0035], [0036], [0040] and FIGS. 1, 2 of Chipman);
scanning, via filter assembly motion, radiation reflected from a scene wherein the scene is represented by a plurality of pixels on the imager (micropolarizer scan or dither generator 122 driver can be coupled to the sensor processor 114 or directly to the lens element actuator 116 or the FPA/micropolarizer array actuator 117 so as to scan elements of the micropolarizer array, wherein a plurality of sensor pixels is configured to produce image data based on an optical image formed at the image sensor; paragraphs [0008], [0009], [0035], [0036], [0040] and FIGS. 1, 2 of Chipman);
providing an image frame reference by mapping each pixel, frame by frame, to the scene (stored images can be processed frame by frame to reconstruct images, including enhanced-resolution polarization images for moving scenes and/or moving objects within scenes; paragraphs [0055], [0056] of Chipman);
collecting contrast samples of each pixel in the scene via each filter set, resulting in a plurality of filter samples (obtain micropolarizer images for each micropolarizer element in step 1002; paragraphs [0055]-[0059] and FIGS. 10A, 10B of Chipman);
correlating image frames with a processing unit thus providing a scene registration for the filter samples (frame to frame motion is estimated at step 1006, such as through MAP [maximum a-posteriori] registration; paragraphs [0055]-[0059] and FIGS. 10A, 10B of Chipman);
aligning the plurality of filter samples (misregistration errors are compensated or eliminated in step 1012, wherein misregistration corrector 1066 aligns high resolution images for storage in a memory 1068 as images; paragraphs [0055]-[0059] and FIGS. 10A, 10B of Chipman); and
nulling a vertical and a horizontal pixel motion relative to a ground in the scene in a dynamic environment (artifacts introduced by camera motion can be reduced or eliminated, including through the use of motion compensator 1060 and image estimator 1062; paragraphs [0055]-[0059] and FIGS. 10A, 10B of Chipman).

Chipman does not appear to explicitly disclose:  image frames are correlated using IMU data.
Goodnough is related to Chipman with respect to scanning of moving scenes or moving objects within scenes.
Goodnough teaches:  image frames are correlated using IMU data (use of an external Inertial Motion Unit [IMU] as feedback to synchronize the FPA [focal plane array] mechanical motion with the scene image movement; column 19, line 60 – column 20, line 5 and FIG. 5B of Goodnough).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize IMU data for image frame correlation, as in Goodnough, for the system of Chipman because such technique enables frame synchrony with desired movement of the image receiving FPA [resulting in more accurate image capture], as taught in column 18, line 63 – column 20, line 49 of Goodnough (but see especially column 19, line 45 – column 20, line 5 of Goodnough).

Regarding Claim 9, Chipman-Goodnough discloses:  wherein each filter set further comprises a number of different polarization states (polarizer pixels 202-207 are configured for different polarizations, e.g., some being parallel to a reference axis 210, some at a clockwise 45 degree angle to such reference axis 210, some perpendicular to reference axis 210, and some at a counter-clockwise 45 degree angle to such reference axis 210; paragraph [0036] and FIGS. 1, 2 of Chipman).

Regarding Claim 11, Chipman-Goodnough discloses:  wherein the filter set is a 2.times.2 pixel filter set and the micro-scanning actuators move in a circular motion (micropolarizer elements 304A-304D having a 2 by 2 configuration, wherein a circular scan motion is depicted in FIGS. 3A-3D; paragraph [0037] and FIGS. 3A-3D, 5A, 5B, 6A, 6B of Chipman).

Regarding Claim 13, Chipman-Goodnough discloses:  further comprising stabilizing a ground pointing with the micro-scanners via a digital ROIC having the ability to use IMU angular rate data and shift pixel integration from a first pixel to an adjacent pixel mid integration (readout IC [ROIC] producing digital data, or analog signals which are then digitized, wherein the ground scene may be continuously scanned, and during the integration time, the FPA field of view is stabilized on the scene, and wherein multiple samples may be taken for each location on the ground, though several different physical pixels can be associated with each ground pixel; column 12, lines 1-31 and column 18, line 63 – column 20, line 49 and FIGS. 5A, 5B of Goodnough).

Regarding Claim 14, Chipman-Goodnough discloses:  wherein a single pixel on the ground has polarization or multispectral samples from each of the filter sets that can be compared for use in target identification (several different physical pixels can be associated with each ground pixel, the information of the pixels being based on different polarization or different spectra; see paragraphs [0036], [0041] and FIGS. 1, 2, 5A, 5B of Chipman; see also column 12, lines 1-31 and column 18, line 63 – column 20, line 49 and FIGS. 5A, 5B, 9B, 9C of Goodnough).

Regarding Claim 15, as best understood, Chipman discloses:  A system for multispectral or polarization scanning, within an optical objective comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an optical objective in an imager (polarization camera 100 that includes a lens 102, a micropolarizer array 104, and a focal plane image sensor array (FPA) 106; paragraphs [0032]-[0035] and FIGS. 1, 4 of Chipman);
a filter assembly positioned within the objective optic of an imager (micropolarizer array 104 positioned within polarization camera 100; FIG. 1 of Chipman);
wherein the filter assembly comprises a plurality of filter sets (micropolarizer array 104, 200 may include multiple sets of polarizer pixels 202-207; paragraph [0036] and FIGS. 1, 2, 3A-3D, 5A, 5B, 6A, 6B of Chipman);
each filter set comprising of a number of different polarization states (polarizer pixels 202-207 are configured for different polarizations, e.g., some being parallel to a reference axis 210, some at a clockwise 45 degree angle to such reference axis 210, some perpendicular to reference axis 210, and some at a counter-clockwise 45 degree angle to such reference axis 210; paragraph [0036] and FIGS. 1, 2 of Chipman);
micro-scanning actuators for moving the filter assembly within the objective optic of the imager (micropolarizer scan or dither generator 122 driver can be coupled to the sensor processor 114 or directly to the lens element actuator 116 or the FPA/micropolarizer array actuator 117 so as to scan elements of the micropolarizer array; paragraphs [0008], [0035], [0036], [0040] and FIGS. 1, 2 of Chipman); and
a processing unit configured to:
collect a plurality of filter samples from contrast samples of each pixel in the scene via each filter set (obtain micropolarizer images for each micropolarizer element in step 1002; paragraphs [0055]-[0059] and FIGS. 10A, 10B of Chipman);
correlate image frames for providing a scene registration for each filter sample (frame to frame motion is estimated at step 1006, such as through MAP [maximum a-posteriori] registration; paragraphs [0055]-[0059] and FIGS. 10A, 10B of Chipman);
align the plurality of filter samples (misregistration errors are compensated or eliminated in step 1012, wherein misregistration corrector 1066 aligns high resolution images for storage in a memory 1068 as images; paragraphs [0055]-[0059] and FIGS. 10A, 10B of Chipman); and
null a vertical and a horizontal pixel motion relative to a ground in the scene in a dynamic environment (artifacts introduced by camera motion can be reduced or eliminated, including through the use of motion compensator 1060 and image estimator 1062; paragraphs [0055]-[0059] and FIGS. 10A, 10B of Chipman).

Chipman does not appear to explicitly disclose:  image frames are correlated using IMU data.
Goodnough is related to Chipman with respect to scanning of moving scenes or moving objects within scenes.
Goodnough teaches:  image frames are correlated using IMU data (use of an external Inertial Motion Unit [IMU] as feedback to synchronize the FPA [focal plane array] mechanical motion with the scene image movement; column 19, line 60 – column 20, line 5 and FIG. 5B of Goodnough).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize IMU data for image frame correlation, as in Goodnough, for the system of Chipman because such technique enables frame synchrony with desired movement of the image receiving FPA [resulting in more accurate image capture], as taught in column 18, line 63 – column 20, line 49 of Goodnough (but see especially column 19, line 45 – column 20, line 5 of Goodnough).

Regarding Claim 16, Chipman-Goodnough discloses:  wherein each filter set further comprises a number of different multispectral states (micropolarizer arrays may be associated with red, blue, and green color filters; paragraph [0041] and FIGS. 5A, 5B of Chipman; see also focal plane array [FPA] with four spectral filters 987; FIGS. 9B, 9C of Goodnough).

Regarding Claim 17, Chipman-Goodnough discloses:  wherein the filter set is a 2.times.2 pixel filter set and the micro-scanning actuators move in a circular motion (micropolarizer elements 304A-304D having a 2 by 2 configuration, wherein a circular scan motion is depicted in FIGS. 3A-3D; paragraph [0037] and FIGS. 3A-3D, 5A, 5B, 6A, 6B of Chipman).

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chipman in view of Goodnough and further in view of Fauver et al., US 2002/0064341.
Regarding Claims 5, 12 and 18, Chipman-Goodnough does not appear to explicity disclose:  wherein the filter set is a 1.times.4 pixel filter set and the micro-scanning actuators move in a linear motion.
However, it has been held that rearrangement of parts is an obvious modification to a device when such rearrangement would not modify the operation of the device.  MPEP § 2144.04, Section VI, Subsection C, citing In re Japikse, 181 F.2d 1019; 86 USPQ 70 (CCPA 1950).
In the present case, selection of a 2 by 2 pixel set (as disclosed by primary reference Chipman) compared with a 1 by 4 pixel set (as presently claimed) is merely a rearrangement of parts which would not impart any substantive change to the operation of the device of Chipman.  The difference between the 2 by 2 arrangement and the 1 by 4 arrangement (and corresponding scanning motions of circular versus linear) is illustrated in the present application’s FIGS. 2A, 2B.  The 2 by 2 arrangement was known in the prior art (see paragraph [0037] and FIGS. 3A-3D, 5A, 5B, 6A, 6B of Chipman).  However, a 1 by 4 arrangement is not a substantive change in operation because it accomplishes the same result of cycling though all four pixels (e.g., having the four different polarizing directions) in a repeated manner.
To illustrate this point, Fauver is cited, which is related to Chipman-Goodnough with respect to scanning for image acquisition though pixel array, and Fauver teaches that either of a linear scan or a circular scan are suitable methods for accomplishing a scan pattern for image pickup by an array of pixels (see paragraphs [0075]-[0079] of Fauver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a 1 by 4 pixel arrangement and linear scan motion for the system and method of Chipman-Goodnough because such arrangement is merely an obvious modification of the 2 by 2 circular scan arrangement disclosed by primary reference Chipman, and as further evidenced by Fauver.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chipman in view of Goodnough and further in view of Pezzaniti, US 2018/0094980.
Regarding Claim 10, Chipman-Goodnough does not appear to explicitly disclose:  wherein the imager is a SWIR InGaAs array.
Pezzaniti is related to Chipman-Goodnough with respect to polarimetry using focal plane array.
Pezzaniti teaches:  wherein the imager is a SWIR InGaAs array (short wave infrared [SWIR] polarimeter comprising a pixelated polarizer array and an Indium-Gallium-Arsenide [“InGaAs”] focal plane array; Abstract and paragraph [0004] of Pezzaniti).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the SWIR InGaAs array of Pezzaniti for the method of Chipman-Goodnough because polarimetry of the SWIR part of the optical spectrum [which is enabled by InGaAs focal plane arrays] entails less scattering from atmospheric aerosols than other wavelengths, thereby allowing improved contrast in many situations for passive optical sensing, i.e., remote sensing, including usefulness in maritime environments because it transmits through marine aerosols better than other parts of the optical spectrum, as taught in paragraph [0004] of Pezzaniti.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872